DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blade mounted within the jaws such that lateral movement causes the blade to move from beneath the inner surface of the jaw to within the space between the jaws (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nau, JR. et al. (US 2010/0249769), hereinafter Nau, further in view of Govari (US 2017/0156791).
Regarding claims 1, 2 and 9, Nau discloses an electrosurgical vessel sealer with an instrument shaft (12, fig. 1) including a coaxial transmission line (210, fig. 3A) connected to a distal end assembly (300) having a pair of movable jaws (310, 320) and a blade slidable between the distal end assembly (200, fig. 2, see knife channel 315 in fig. 3B). The jaws include an energy delivery structure that could emit microwave energy into the gap between the jaws (302a-d). The energy delivery structure comprises a coplanar microstrip antenna mounted on the inner surface of at least one jaw that includes an active conductive strip (at least one of 302a-b and 302c-d). The coplanar microstrip antenna can be considered such at least because the antenna is small and 
Regarding claim 4, the device of Nau-Govari does not disclose the use of a plurality of holes formed in the dielectric substrate. However, as noted above Govari does disclose the use of a through hole (78), and duplication of parts is an obvious modification (MPEP 2144.06(VI)(B)). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Nau-Govari with any number of contact points in the form of through holes between the conductive strip and the conductive layer, including at least two, as long as the end result is a predictable electrical connection between the strip and the layer.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nau and Govari, further in view of Schechter (US 2008/0294222).
Regarding claim 3, the device of Nau-Govari does not disclose the active and ground strips are the claimed shapes. However, a change of shape is an obvious modification (MPEP 2144.04(IV)(B)) and Applicant has not disclosed that the claimed shape does anything unexpected. The fact that Nau discloses several different configurations for the strips (fig. 3B, 5B, 6B) also suggests the particular shape is a matter for a person of ordinary skill in the art to decide. Schechter discloses an electrosurgical device (Fig. 16) with tissue treatment elements having a finger strip surrounded at an equal distance by a U-shaped strip (104, [0046], note that Schechter uses 104 to designate different poles, e.g. fig. 1). That Schechter also discloses several other jaw configurations further supports the position that such things are well within the level of a person of ordinary skill in the art to choose for any reason. Therefore, at .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nau and Govari, further in view of Chin (US 7,534,243).
Regarding claim 5, the device of Nau-Govari as discussed above does not show the energy delivery structure only on one jaw and a resilient deformable layer of electrically insulating material on the other. However, a different embodiment of Nau shows the energy delivery structure on only one jaw (fig. 4B). Chin discloses an electrosurgical device and teaches the use of a resilient deformable layer of electrically insulating material on the jaw opposite the jaw with the energy transmission elements (105, 115, figs. 12 and 13, respectively) and teaches this insulating material facilitates grasping tissue (col. 7 lines 38-46). Therefore, at the time the application was filed it would have been obvious to modify the device of Nau-Govari provide the energy delivery structure on only one jaw as taught by Nau, and to provide a resilient deformable layer of electrically insulating material on the other jaw as taught by Chin to produce the predictable result of a device that can treat effectively grasped tissue.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nau and Govari, further in view of Baker (US 2003/0144652).
Regarding claim 6, the device of Nau-Govari does not disclose the inner surfaces of the jaws have a texture or ridged portions. However, such features are extremely .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nau and Govari, futher in view of Pendekanti (US 2005/0203499).
Regarding claims 7 and 8, it appears that both jaws of Nau are movable. However, it is well established in the forceps are that a pair of jaws may include movable jaws or one movable and one fixed. Pendekanti, for example, discloses that the jaws can have either configuration ([0052]). This is understood to be a teaching of functional equivalence (MPEP 2144.06(II)). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Nau-Govari with any commonly known jaw movement configuration, including one fixed and one movable as taught by Pendekanti, which would produce the predictable result of allowing a jaw to grasp tissue. Whichever pair of strips are on the static jaw can be considered the energy delivery structure.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nau and Govari, further in view of Unger (US 2008/0319442).
Regarding claim 10, the device of Nau-Govari does not disclose the blade moves laterally instead of longitudinally. However, there are many ways to cut tissue known in the art and Applicant has not disclosed that the direction of blade motion produces an .

Claims 11-13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nau and Govari, further in view of Anderson (US 2012/0059371).
Regarding claims 11-13, 15 and 17, Nau and Govari as discussed above with respect to claim 1 discloses all the elements except the RF dissector located outside the region between the jaws. It is noted that all coaxial cables are “arranged to convey,” (i.e. capable of conveying) any type of electrical energy including microwave and RF energy. The use of bipolar cutting elements external to a forceps jaw is fairly common in the art. Anderson, for example, discloses an electrosurgical device and teaches that RF bipolar cutting electrodes can be positioned at any number of locations on the exterior surface of a jaw (figs. 6, 7 and 9), including at the distal end of the jaw (fig. 8, [0051]). Therefore, at the time the application was filed it would have been obvious to provide the device of Nau-Govari with an external RF bipolar cutter, as taught by Anderson, to produce the predictable result of allowing a user to treat tissue outside the jaws. The device of Nau-Govari-Anderson is thus a forceps device with microwave and RF energy delivery elements but with no specific disclosure of how RF energy is communicated from a source. It is self-evident, however, that the RF energy delivery element must be 
Regarding claims 19 and 20, Nau teaches the device could be used as part of a laparoscopic procedure ([0002]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Anderson, further in view of Garrison (US 2013/0103030).
Regarding claim 14, the device of Nau-Govari-Anderson does not show a dissector with a protruding edge as active electrode. However, it is well-established that it is the active electrode in a bipolar pair that is the cutting portion of a bipolar cutter (as discussed by Anderson), and that mechanical and electrical cutting are functionally equivalent (MPEP 2144.06). Garrison, for example, discloses an electrosurgical forceps and teaches that the cutter can be electrical, mechanical, or both together, and that a user may be able to switch between the types of cutting performed ([0053]). Therefore, at the time the application was filed it would have been obvious to one of ordinary skill in the art to provide the active electrode in the RF bipolar dissector of Nau-Govari-Anderson with a mechanical cutting edge as taught by Garrison to allow a user to choose . 

Response to Arguments
Applicant's arguments filed 14 April 2021 have been fully considered but they are not persuasive. 
Regarding the drawing objection, Applicant argues that figures 16A-B show the feature recited by claim 10. However, the specification clearly states that those figures show “The blade 532 is movable in a longitudinal direction, e.g. along the axis of the device” ([0135] of the printed publication). This is claimed in claim 9 and there is no evidence the blade is positioned under the jaws in figure 16B. Aside from the explicit discussion of these figures in the specification, it is unclear how the blade shown in figure 16A could be below the jaws or by what mechanism it could be raised. Therefore, there are no drawings which show this feature so the drawing objection remains.
Regarding claim 1 which now incorporates limitations from claim 2, Applicant argues several things. First, that Nau does not disclose the antennas are “microstrip antennas.” However, as noted in the rejection, the antennas of Nau are small and elongated and can thus reasonable be considered “microstrip antennas” in the absence of any other defining characteristics in the claim or any special definitions in the specification. It may be true that Applicant’s microstrip antennas are different from Nau’s microstrip antennas, but so far the claims do not articulate such a difference. As part of this argument Applicant states that the “antennas” of Nau are merely the radiating poles of a dipole antenna arrangement and do not include a dielectric substrate or ground conductor layer as recited in claim 1. But Nau specifically discloses a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Govari is cited only and entirely as disclosing the various ways in which conductors can be constructed. There is no 
Regarding claim 12, as noted above, piecemeal analysis which addresses each reference individually without considering (a) what the references together would have suggested (b) to a person having ordinary skill cannot be persuasive. For example, Applicant argues that Anderson is silent about RF and microwave energy despite the fact that Anderson is not cited as having a combination of those energy types. Having established that it would have been obvious to provide the RF cutter of Anderson to the microwave forceps of Nau-Govari (a position which Applicant has not specifically disputed), there are only two methods that result in a functional device: the microwave conductor is separate from the RF conductor, or the microwave conductor is also the RF conductor. The examiner maintains that a person of ordinary skill in the art would recognize those options and be capable of providing either such that they would both be obvious modifications. It is noted that Hancock was cited in the conclusion of the previous action specifically to show that using a coaxial conductor (which Nau has) to transmit both RF and microwave is within the level of ordinary skill in the art, that level of skill being a factor in whether a combination is obvious. Thus Hancock illustrates both that the use of RF and microwave together is known, as is using a single coaxial cable for both.  In this case there is no evidence that using a coaxial cable to supply microwave to one part of a device and RF to another part is beyond the level of ordinary .
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the use of either or both of microwave and RF energy, see [0003] of US 2003/0130575 to Desai, [0102] of US 2005/0033278 to McClurken and [0104] of US 2004/0254606 to Wittenberger.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794